DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                J.H., the Mother, and L.S., the Father,
                             Appellants,

                                    v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM
                        Appellees.

               Nos. 4D18-3803, 4D19-6, and 4D19-540

                              [May 23, 2019]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Joseph Murphy, Judge; L.T. Case No.
2014DP300119.

   Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for appellant
J.H., the Mother.

  Gary L. Pickett, West Palm Beach, for appellant L.S, the Father.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Thomasina Moore, Statewide Director of Appeals, Tallahassee, and
Gillian N. Leytham of The Leytham Group, Tampa, for appellee Guardian
ad Litem Program.

PER CURIAM.

   Affirmed.

WARNER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.